office_of_chief_counsel department of the treasury internal_revenue_service washington d c date cc dom p si genin-150084-01 number info release date index no re tax incentives for improving accessibility americans with disabilities act dear mr we received your letter dated date in which you requested information about the tax incentives for improving accessibility to the disabled in accordance with the americans with disabilities act ada the following information is provided to you pursuant to section dollar_figure of revproc_2001_1 i r b date this information_letter is advisory only and has no binding effect on the internal_revenue_service irs in general two tax incentives are available to businesses to help cover the cost of making access improvements the first is a tax_credit that can be used for architectural adaptation equipment acquisitions and services such as sign language interpreters the second is a tax deduction that can be used for architectural or transportation adaptations disabled access tax_credit under sec_44 sec_44 of the internal_revenue_code code provides that an eligible_small_business that pays or incurs certain expenditures after date to enable the business to comply with the ada can claim a disabled_access_credit dac sec_44 defines an eligible_small_business as any person that for the previous tax_year had either revenues not exceeding dollar_figure or or fewer full-time workers the amount of the tax_credit is equal to percent of the eligible_access_expenditures for the tax_year as exceed dollar_figure but do not exceed dollar_figure the maximum_tax credit therefore is dollar_figure genin-150084-01 sec_44 provides that eligible_access_expenditures include amounts paid a for the purpose of removing architectural communication physical or transportation barriers which prevent a business from being accessible to or usable by individuals with disabilities b to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments c to provide qualified readers taped texts and other effective methods of making visually delivered materials available to individuals with visual impairments d to acquire or modify equipment or devices for individuals with disabilities or e to provide other similar services modifications materials or equipment the credit cannot be used for the costs of new_construction which are paid_or_incurred in connection with any facility first placed_in_service after date and may be used only for adaptations to existing facilities that are required to comply with the ada eligible small businesses may use form_8826 and or form_3800 to claim the disabled_access_credit any excess_credit can be carried back one tax_year by filing an amended income_tax return form 1040x 1120x or other amended_return for the prior tax_year or an application_for tentative refund form application_for tentative refund or form_1139 corporation application_for tentative refund any unused_credit after carrying it back may be carried forward to each of the tax years after the year of the credit the portion of the unused disabled_access_credit cannot be carried back to any_tax year ending before date tax deduction under sec_190 sec_190 of the code provides a deduction for qualified architectural and transportation barrier removal expenses which are defined as amounts paid_or_incurred to make any facility or public_transportation_vehicle owned or leased by the taxpayer for use in connection with his trade_or_business more accessible to and usable by handicapped and elderly individuals the maximum amount of qualified_expenditures deductible each year is dollar_figure and may be claimed on the income_tax return for the tax_year the expenses were paid_or_incurred genin-150084-01 the regulations promulgated under sec_190 describe many types of barrier removals that may generate qualified architectural and transportation barrier removal expenditures and contain requirements that must be satisfied before a deduction can be claimed the deduction is not available for any costs that were paid_or_incurred to completely renovate or build a new facility or public_transportation_vehicle or to replace depreciable_property in the normal course of business for sec_44 and sec_190 purposes a taxpayer may not carryover expenses from one year to the next and claim a credit or deduction for the portion that exceeds the expenditure limit the previous year furthermore if a taxpayer uses both the tax_credit and tax deduction then the amount of deduction should be reduced by the amount of the credit taken sec_44 for your information we are enclosing copies of sec_44 and sec_190 of the code as well as the sec_190 regulations we note that no regulations have been issued under sec_44 we are also enclosing publication form_3800 and form_8826 we direct your attention to page sec_27 through of publication if you would like a ruling on whether your particular expenses qualify for the tax_credit or the tax deduction you may request for a fee a private_letter_ruling from the irs we have enclosed revproc_2001_1 2001_1_irb_1 which contains instructions on how to request a private_letter_ruling this letter should not be regarded as a private_letter_ruling nor relied upon as such if you have any questions you may contact jaime c park at sincerely leslie finlow chief branch associate chief_counsel passthroughs special industries enclosures cc without enclosures
